NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2007-7316



                                 GRADY PARKER, JR.,

                                                               Claimant-Appellant,

                                            v.


                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                               Respondent-Appellee.


      Grady Parker, Jr., of Highland Park, Michigan, pro se.

       Steven M. Mager, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Jeanne E. Davidson, Director, Harold D. Lester, Jr., Assistant
Director. Of counsel on the brief were Dean E. Gallin, Deputy Assistant General Counsel,
and F. John Brizzi, Jr., Attorney, United States Department of Veterans Affairs, of
Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                       NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit

                                       2007-7316


                                 GRADY PARKER, JR.,

                                                          Claimant-Appellant,

                                           v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                         Respondent-Appellee.

Appeal from the United States Court of Appeals for Veterans Claims in 05-3609, Judge
Bruce E. Kasold.

                           __________________________

                           DECIDED: March 5, 2008
                           __________________________


 Before MAYER, GAJARSA and MOORE, Circuit Judges.

 PER CURIAM.

       Grady Parker, Jr. appeals the judgment of the Court of Appeals for Veterans

 Claims (“Veterans Court”), which affirmed the Board of Veterans’ Appeals (“board”)

 decision denying his claim for vocational rehabilitation benefits for the period during

 which his vocational goal was found to be infeasible, and dismissed for lack of

 jurisdiction his appeal regarding his claim for a compensable rating for service-

 connected hypertensive vascular disease. Parker v. Nicholson, No. 05-3609 (Vet. App.

 July 31, 2007). Because we lack authority to review either “a challenge to a factual
determination” or “a challenge to a law or regulation as applied to the facts of a

particular case” absent a constitutional issue, 38 U.S.C. § 7292(d)(2), we dismiss the

portion of his appeal regarding the denial of retroactive vocational rehabilitation benefits.

       The board did not reach the substance of his compensable rating claim for

service-connected hypertensive vascular disease, because it remanded a threshold

procedural issue—whether Parker’s notice of disagreement to an April 13, 2000,

Department of Veterans Affairs Regional Office rating decision was timely filed in

accordance with 38 U.S.C. § 7105 and 38 C.F.R. §§ 19.29, 19.30.                Because the

Veterans Court has jurisdiction only over final board decisions, it was correct to dismiss

Parker’s appeal with respect to his claim for service connection for hypertensive

vascular disease. Accordingly, we affirm that portion of the judgment.




2007-7316                                    2